DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of generating a curvilinear coordinate system from a current position of a vehicle; generating a probability distribution from the curvilinear coordinate system; and predicting a future vehicle behavior of the vehicle based on the probability distribution. A curvilinear coordinate system is a mathematical concept which describes a coordinate system for Euclidean space in which the coordinate lines may be curved. This judicial exception is not integrated into a practical application because the generic "vehicle" do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a vehicle. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the general vehicle does not describe an electronic processing device configured to generate the curvilinear coordinate system..



Dependent claims 2-16 are also rejected using the preceding logic.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim "Collision Risk Assessment Algorithm via Lane-Based Probabilistic Motion Prediction of Surrounding Vehicles".
Regarding claim 1, Kim teaches
A method comprising: 
generating a curvilinear coordinate system from a current position of a vehicle; 
generating a probability distribution from the curvilinear coordinate system; and 
predicting a future vehicle behavior of the vehicle based on the probability distribution.
see at least FIG. 3 (pg. 3); FIG. 4 (pg. 4) and Abstract (pg. 1) where, in order to ensure reliable autonomous driving in a vehicle, the system includes a collision risk assessment algorithm configured to assess collision risks for a set of local path candidates. The algorithm calculates target lane probabilities that represent how likely a driver is to drive or move toward each lane based on lateral position and lateral velocity in curvilinear coordinates. Then, collision risks are calculated by incorporating both model probability distribution of lanes and a time-to-collision between a pair of predicted trajectories. Also see pg. 3 “A. Curvilinear Coordinates” where local path candidates are generated based on curvilinear coordinates (s, q). 

	Regarding claim 2, Kim teaches
The method of claim 1, wherein the curvilinear coordinate system further comprises: turning horizons that increase in diameter with time, wherein a circumference of each turning horizon comprises points in space; and see at least FIG. 3; FIG. 4 and pg. 3 “A. Curvilinear Coordinates” where Kc is the piecewise constant curvature of the road centerline. The horizontal axis is the arc-length “s” that is the moving distance along the curvature and. Local path candidates are generated based on curvilinear coordinates (s, q).  Also see at least and FIG. 12 (pg. 10) where the turning horizons increase in diameter with time as the vehicle travels forward. 
radii of curvature, wherein each radius of curvature represents a potential path of the vehicle in space. See at least FIG. 3 and pg. 3 “A. Curvilinear Coordinates” where the vertical axis is the lateral offset from the road centerline “q”. Local path candidates are generated in the curvilinear coordinates (s,q). Also see pg. 4 FIG. 4 where local path candidates are represented as a plurality of lines originating from the ego vehicle.

Regarding claim 3, Kim teaches
The method of claim 2, wherein the future vehicle behavior of the vehicle comprises travelling a radius of curvature to a point in space on a turning horizon. See at least FIG. 3 where local path candidates (future vehicle behavior) of the vehicle are generated based on curvilinear coordinates (s,q). The vehicle travels a radius of curvature (“q”) to a point in space on a turning horizon (“s”).

Regarding claim 4, Kim teaches
The method of claim 3, wherein the turning horizons are tangential at a point representing the current position of the vehicle. See at least FIG. 3 where the turning horizon “Kc” is tangential at a point (s,q) representing the current position of the vehicle.

Regarding claim 5, Kim teaches
The method of claim 4, wherein the radii of curvature emanate from the point representing the current position of the vehicle. See at least FIG. 3 where the radii of curvature emanate from the point (s,q) representing the current position of the vehicle. “Kc” is represented by the dashed line.

Regarding claim 6, Kim teaches
The method of claim 5, wherein the curvilinear coordinate system is generated based on environmental parameters and vehicle parameters. See at least FIG. 1 and Abstract where the collision risk assessment algorithm calculates collision risks for a set of local path candidates via the lane-based probabilistic motion prediction of surrounding vehicles (environmental parameter). Target lane probabilities are computed, which represent how likely a driver is to drive or move toward each lane, based on lateral position and lateral velocity in curvilinear coordinates (vehicle parameters).

Regarding claim 7, Kim teaches
The method of claim 6, wherein the curvilinear coordinate system further comprises an infinite number of turning horizons and an infinite number of radii of curvature. See at least pg. 4 and FIG. 4 where all possible maneuvers while accelerating or decelerating can be included in the set of local path candidates. “Each local path candidate of the ego vehicle can be projected as a single point onto the trajectory plane because each of the trajectories has a unique final lateral offset for a given tangential acceleration.” Since each local path candidate is unique, there exists an infinite number of possible turning horizons and radii of curvature.

Regarding claim 8, Kim teaches
The method of claim 6, wherein the radii of curvature are unevenly distributed in space based on the environmental parameters and the vehicle parameters. See at least FIG. 2 “<Autonomous Driving Vehicle>” where local path candidates are represented by each line originating from the ego vehicle. The radii of curvature are unevenly distributed in space based on the road geometry (environmental parameters) and tangential acceleration (vehicle parameters).


	Regarding claim 9, Kim teaches
The method of claim 6, wherein the probability distribution is based on the curvilinear coordinate system and the environmental parameters and the vehicle parameters. See at least FIG. 5 (pg. 5) and pg. 9 “1) Predicting Vehicle Braking Scenario” where FIG. 12 illustrates that the probability distribution changes while vehicle (3) changes its lane (environmental parameters). Also see at least FIG. 4 (pg. 4) where the trajectory plane where a local path candidate is plotted as a single point for a given set of the tangential acceleration and the final lateral offset (vehicle parameters).

Regarding claim 10, Kim teaches
The method of claim 9, wherein the probability distribution is used to assign a risk value to a vehicle behavior. See at least pg. 6 “IV. Risk Assessment of Local Path Candidates” where the collision risk of a local path candidate is computed by incorporating both the time-to-collision (TTC) for a pair of trajectories and the model probabilities of each lane. Also see at least FIG. 9 (pg. 7) where the TTC is converted as a collision risk value following an exponential function with rate of risk regarding time.

Regarding claim 11, Kim teaches
The method of claim 9, wherein the curvilinear coordinate system and the probability distribution continuously update in time. See at least FIG. 5 (pg. 5) and pg. 5 “2) Model Probability Update” where each model probability is updated. The lateral offset of vehicles with respect to the road centerline is continuously measured by a suitable sensor such as a camera, radar, or Lidar.


Regarding claim 12, Kim teaches
The method of claim 9, wherein the environmental parameters include one or more of: a lead traffic pattern, an oncoming traffic pattern, a roadway layout, a traffic light, and a traffic sign. See at least pg. 10 “IV. Conclusions and Future Works” where the algorithm is able to take road geometry into consideration.

Regarding claim 13, Kim teaches
The method of claim 12, wherein the environmental parameters further include a probability distribution of a future vehicle behavior of a remote vehicle in an environment of the vehicle. See at least Abstract where the collision risk assessment algorithm assesses collision risks for a set of local path candidates via the lane-based probabilistic motion prediction of surrounding vehicles.

Regarding claim 14, Kim teaches
The method of claim 9, wherein the vehicle parameters include one or more of: a speed of the vehicle, a velocity of the vehicle, a blinker usage of the vehicle, a steering wheel angle of the vehicle, a kinematic restraint of the vehicle, and a gaze of a driver of the vehicle. See at least Abstract where target lane probabilities are computed based on lateral position and lateral velocity in curvilinear coordinates.

Regarding claim 17, Kim in view of Ibanez-Guzman teaches
A vehicle comprising: a motor; two wheels; and an electronic vehicle system in wireless communication with a remote computing device, configured to: see at least FIG. 1 where an image taken from an environmental sensors of an ego vehicle is shown. According to the Abstract, the ego vehicle is an autonomous vehicle equipped with the collision risk assessment algorithm. It would have been obvious to a person having ordinary skill in the art that an autonomous vehicle comprises a motor, at least two wheels, and an electronic vehicle system in wireless communication with a remote computing device in order to execute the collision risk assessment algorithm and determine a control strategy for the autonomous vehicle.
generate a curvilinear coordinate system from a current position of the vehicle based on environmental parameters and vehicle parameters; generate a probability distribution from the curvilinear coordinate system; and predict a future vehicle behavior of the vehicle based on the probability distribution. See preceding logic for claim 1

Regarding claim 18, Kim teaches
	The vehicle of claim 17, wherein the curvilinear coordinate system comprises: 
turning horizons that increase in diameter with time, wherein: a circumference of each turning horizon comprises points in space; and see preceding logic for claim 2
the turning horizons are tangential at a point representing the current position of the vehicle; and see preceding logic for claim 4
radii of curvature, wherein: each radius of curvature represents a potential path of the vehicle in space; and see preceding logic for claim 2
the radii of curvature emanate from the point representing the current position of the vehicle. See preceding logic for claim 5

Regarding claim 19, Kim in view of Ibanez-Guzman teaches
The vehicle of claim 18, wherein: the probability distribution is based on the curvilinear coordinate system and the environmental parameters and the vehicle parameters; see preceding logic for claim 9 and 
the future vehicle behavior of the vehicle comprises travelling a radius of curvature to a point in space on a turning horizon. See preceding logic for claim 3


Regarding claim 20, Kim teaches
A system for predicting a future vehicle behavior of a vehicle, the system comprising: 
an electronic processing device comprising computer readable instructions, that when executed, cause the electronic processing device to: see at least Abstract and FIG. 2 where the ego vehicle is an autonomous vehicle in which it would have been obvious to a person having ordinary skill in the art that an autonomous vehicle comprises  an electronic processing device comprising computer readable instructions.
collect environmental and vehicle parameters for the vehicle; generate a curvilinear coordinate system from a current position of the vehicle based on the environmental and vehicle parameters, wherein the curvilinear coordinate system further comprises; 
turning horizons that increase in diameter with time, wherein: a circumference of each turning horizon comprises points in space; and 
the turning horizons are tangential at a point representing the current position of the vehicle; and radii of curvature, wherein: each radius of curvature represents a potential path of the vehicle in space; and 
the radii of curvature emanate from the point representing the current position of the vehicle; generate a probability distribution from the curvilinear coordinate system; and 
predict the future vehicle behavior of the vehicle based on the probability distribution, wherein the future vehicle behavior comprises travelling a radius of curvature to a point in space on a turning horizon. See preceding logic for claim 1-6

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Schnelle "A Driver Steering Model with Personalized Desired Path Generation".
Regarding claim 15, Kim teaches
The method of claim 14, Kim teaches all of the elements of the current invention as stated above except
wherein the vehicle parameters further include historical vehicle operating data associated with a particular driver.
Schnelle teaches that is known to provide the above elements. See at least pg. 2 “II. Combined Driver Model” and FIG. 1 where the vehicle parameters further include different driver’s personal preferences. For example, a vehicle parameter can include when a particular driver prefers to enter into a steering maneuver. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kim to incorporate the teachings of Schnelle and provide the vehicle parameters that further include historical vehicle operating data associated with a particular driver. In doing so, the system will be able to replicate each driver’s steering wheel angle signals for a variety of maneuvers at different vehicle speeds, thus enhancing the comfortability of the individual driver. (Abstract)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Ibanez-Guzman "Vehicle to Vehicle communications applied to Road Intersection Safety, Field Results".

 Regarding claim 16, Kim teaches
The method of claim 14, Kim teaches all of the elements of the current invention as stated above except
wherein the vehicle parameters further include vehicle operating data from a fleet of vehicles, the vehicle operating data collected from a wireless network in communication with the fleet of vehicles.
Ibanez-Guzman teaches it is known to provide the above elements. See at least FIG. 4 and “III. Intersection Safety Cooperative System” (pg. 3) where a fleet of vehicles located in the surroundings of an ego vehicle may transmit their position, speed and other data by using a vehicle-to-vehicle (V2V) safety system that consists of a wireless communications dynamic network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kim to incorporate the teachings of Ibanez-Guzman and provide the vehicle operating data from a fleet of vehicles, the vehicle operating data collected from a wireless network in communication with the fleet of vehicles. In doing so, the “introduction of wireless communications technologies onboard passenger vehicles is enabling the sharing of information and through it enhancing the situational awareness of vehicle drivers.” (Abstract)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./             Examiner, Art Unit 3661    

/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661